
	
		II
		110th CONGRESS
		1st Session
		S. 1694
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mrs. Boxer (for herself,
			 Mr. Thune, Mr.
			 Casey, Mrs. Clinton,
			 Mr. Nelson of Florida,
			 Mr. Menendez, Mr. Durbin, Mr.
			 Brown, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize resources for sustained research and
		  analysis to address colony collapse disorder and the decline of North American
		  pollinators.
	
	
		1.Short titleThis Act may be cited as the
			 Pollinator Protection Act of
			 2007.
		2.FindingsCongress finds that—
			(1)many of the crops that humans and livestock
			 consume rely on pollinators for healthy growth;
			(2)pollination by honey and native bees adds
			 more than $18,000,000,000 annually to the value of United States crops;
			(3)1/3 of the food supply
			 of the United States depends on bee pollination, which makes the management and
			 protection of pollinators an issue of paramount importance to the security of
			 the United States food supply system;
			(4)colony collapse disorder is the name that
			 has been given to the latest die-off of honey bee colonies, exacerbating the
			 continual decline of pollinators in North America;
			(5)honey bee colonies in more than 23 states
			 have been affected by colony collapse disorder;
			(6)if the current rate of decline continues,
			 the United States will be forced to rely more heavily on imported foods, which
			 will destabilize the food security of the United States through adverse affects
			 on the availability, price, and quality of the many fruits, vegetables, and
			 other products that depend on animal pollination; and
			(7)enhanced funding for research on honey
			 bees, native bees, parasites, pathogens, toxins, and other environmental
			 factors affecting bees and pollination of cultivated and wild plants will
			 result in methods of response to colony collapse disorder and other factors
			 causing the decline of pollinators in North America.
			3.Authorizations of
			 appropriations
			(a)Agricultural
			 Research ServiceThere is
			 authorized to be appropriated to the Secretary of Agriculture, acting through
			 the Agricultural Research Service—
				(1)$3,000,000 for each of fiscal years 2008
			 through 2012, to be used for new personnel, facilities improvement, and
			 additional research at Department of Agriculture Bee Research
			 Laboratories;
				(2)$2,500,000 for each of fiscal years 2008
			 and 2009, to be used for research on honey and native bee physiology, insect
			 pathology, insect chemical ecology, and honey and native bee toxicology at
			 other Department of Agriculture facilities in New York, Florida, California,
			 Utah, and Texas; and
				(3)$1,750,000 for each of fiscal years 2008
			 through 2010, to be used for an area-wide research program to identify causes
			 and solutions for colony collapse disorder in affected States, of which—
					(A)$875,000 for each fiscal year shall be used
			 to carry out the program at the bee laboratory of the Agricultural Research
			 Service located in Beltsville, Maryland; and
					(B)$875,000 for each fiscal year shall be used
			 to carry out the program at the bee laboratory of the Agricultural Research
			 Service located in Tucson, Arizona.
					(b)Cooperative
			 State Research, Education, and Extension ServiceThere is authorized to be appropriated to
			 the Secretary of Agriculture, acting through the Cooperative State Research,
			 Education, and Extension Service, $10,000,000 for each of fiscal years 2008
			 through 2012 to be used to fund Department of Agriculture extension and
			 research grants to investigate—
				(1)honey bee biology,
			 immunology, and ecology;
				(2)honey bee
			 genomics;
				(3)honey bee
			 bioinformatics;
				(4)native bee crop
			 pollination and habitat conservation;
				(5)native bee
			 taxonomy and ecology;
				(6)pollination
			 biology;
				(7)sublethal effects
			 of insecticides, herbicides, and fungicides on honey bees, native pollinators,
			 and other beneficial insects;
				(8)the effects of
			 genetically-modified crops, including the interaction of genetically-modified
			 crops with honey bees and other native pollinators; and
				(9)honey, bumble,
			 and other native bee parasites and pathogens and effects on other native
			 pollinators.
				(c)Animal and
			 Plant Health Inspection ServiceThere is authorized to be appropriated to
			 the Secretary of Agriculture, acting through the Animal and Plant Health
			 Inspection Service, $2,250,000 for each of fiscal years 2008 through 2012 to
			 conduct a nationwide honey bee pest and pathogen surveillance program.
			4.Annual
			 reportsThe Secretary of
			 Agriculture, acting through the Agricultural Research Service and the
			 Cooperative State Research, Education, and Extension Service, shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report on the status
			 and progress of bee research projects that are carried out by the
			 Secretary.
		
